      Case: 4:18-cr-00914-AGF Doc. #: 2 Filed: 11/08/18 Page: 1 of 3 PageID #: 7
                                                                                              FD LED
                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI                            NOV~ 8 2018
                                          EASTERN DMSION                                   U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF MO
                                                                                                 ST.4.0UIS
     UNITED STATES OF AMERICA,                       )
                                                     )
                       Plaintiff,                     )   ~~~~~~~~~~~

     v.

     MICHAEL BALL-BEY,                               )
                                                      r- 4:l8CR914AGF/SPM
                                                     )
                       Defendant.                    )


                                              INDICTMENT

                                               COUNT ONE

     The Grand Jury charges that:

           On or about October 25, 2018, in the City of St. Louis, within the Eastern District of

     Missouri,

                                         MICHAEL BALL-BEY,

     the Defendant herein, having been convicted previously in a Court of Law of one or more crimes

     punishable by-a term of imprisonment exceeding one year, did knowingly possess a firearm
'-
     which had previously traveled in interstate or foreign commerce.

          In violation of Title 18, United States Code, Section 922(g)(l).

                                                 COUNT TWO

          The Grand Jury further charges that:

          On or about October 25, 2018, in the City of St. Louis, within the Eastern District of

     Missouri,

                                         MICHAEL BALL-BEY,

     the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

     mixture or substance containing a detectable amount of fentanyl, a Schedule II controlled
  Case: 4:18-cr-00914-AGF Doc. #: 2 Filed: 11/08/18 Page: 2 of 3 PageID #: 8


substance.

        In violation of Title 21, United States Code, Section 84l(a)(l).

                                           COUNT THREE

       The Grand Jury further charges that:\

       On or about October 25, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                    MICHAEL BALL-BEY,

the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

mixture or substance containing a detectable amount of cocaine base, a Schedule II controlled

substance.

       In violation of Title 21, United States Co4e, Section 84l(a)(l).

                                               COUNT FOUR

      The Grand Jury further charges that:

      On or about October 25, 2018, in the City of St. Louis, within the Eastern District of

Missouri,
                                                               -·
                                    MICHAEL BALL-BEY,

the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.



                                         COUNT FIVE

       The Grand Jury further charges that:

       On or about October 25, 2018, in the City of St. Louis, within the Eastern District of

Missouri,
    Case: 4:18-cr-00914-AGF Doc. #: 2 Filed: 11/08/18 Page: 3 of 3 PageID #: 9

                                    MICHAEL BALL-BEY,

the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime

which may be prosecuted in a court of the United States; to wit: possession with intent to

distribute fentanyl, as charged in Count Two herein, possession with intent to distribute cocaine

base, as charged in Count Three herein, and possession with intent to distribute cocaine, as

charged in Count Four herein.

     In violation of Title 18, United States Code, Section 924(c)(l).




                                                            A TRUE BILL.




                                                            FOREPERSON


JEFFREY B. JENSEN
United States Attorney


JOHN T. BIRD, #37802MO
Assistant United States Attorney
